                    Case: 0:19-cr-00009-DLB Doc #: 19 Filed: 11/21/19 Page: 1 of 7 - Page ID#: 59
AO 245C (Rev. 02/18) Amended Judgment in a Criminal Case
                     Sheet 1                                                                                                        (NOTE: Identify Changes with Asterisks(*))


                                                UNITED STATES DISTRICT COURT
                                            Eastern District of Kentucky-Northern Division at Ashland
                   UNITED STATES OF AMERICA                                              ) AMENDED JUDGMENT IN A CRIMINAL CASE
                                         V.                                              )
                                                                                         )    Case Number:                      0: 19-CR-9-DLB-EBA
                                Kelli R. Bowen
                                                                                         )    USM Number:                       22690-032
                                                                                         )
 Date of Original Judgment:                    October 18, 2019                               John A. Proctor
                                                                                         )
                                               (Or Date of Last Amended Judgment)             Defendant's Attorney
                                                                                         )
 Reason for Amendment:
 D Correction of Sentence on Remand (18 U.S.C. 3742(f)(l) and (2))                       )    □      Modification of Supervision Conditions (18 U.S.C. §§ 3563(c) or 3583(e))
 D Reduction of Sentence for Changed Circumstances (Fed. R. Crim.                        ))   □      Modification oflmposed Term oflmprisonment for Extraordinary and
       P. 35(b))                                                                                     Compelling Reasons (18 U.S.C. § 3582(c)(l))
 D     Correction of Sentence by Sentencing Court (Fed. R. Crim. P. 35(a))                )   □      Modification of Imposed Term of Imprisonment for Retroactive Amendment(s)
                                                                                         )           to the Sentencing Guidelines (18 U.S.C. § 3582(c)(2))
 D     Correction of Sentence for Clerical Mistake (Fed. R. Crim. P. 36)
                                                                                         ))   □      Direct Motion to District Court Pursuant   D     28 U.S.C. § 2255 or
                                                                                                     □ 18 U.S.C. § 3559(c)(7)
                                                                                         )    IZI    Modification of Restitution Order (18 U.S.C. § 3664)
 THE DEFENDANT:
 IZI    pleaded guilty to count(s)         1
 □
                                   --------------------------------------
        pleaded nolo contendere to count(s)
        which was acceoted bv the court.                                                                        1ila.st11rn Distrfot of Dntuaklt
 □      was found guilty on count(s)                                                                                     FI l ED
        after a olea of not imiltv.

The defendant is adjudicated guilty of these offenses:                                                                   NOV 2 1 2019
                                                                                                                              Al COViNG rot,
 Title & Section          Nature of Offense                                                                                  ~OBERT R CARFIOffense Ended               Count
        18:656            Embezzlement by a Bank Employee                                                            (;t.F..RK U.S. DISfRICi Ctffly 28, 2015             1




        The defendant is sentenced as provided in pages 2                        7    of this judgment.                            The sentence is imposed pursuant to
 the Sentencing Reform Act of 1984.
                                                                             --------
 D The defendant has been found not guilty on count(s)
 □                                                                                            □
        Count(s)
                    ---------------- D                                              is              are dismissed on the motion of the United States.

         It is ordered that the defendant must notify the United States Attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defendant must notify the court and United States attorney of material changes in economic circumstances.




                                                                                                               fJudge
                                                                                                  Honorable David L. Bunning, U.S. District Judge
                                                                                                  Name and Title of Judge
                                                                                                  November 21 2019
                                                                                                  Date
                Case: 0:19-cr-00009-DLB Doc #: 19 Filed: 11/21/19 Page: 2 of 7 - Page ID#: 60
AO 245C (Rev. 02/18) Amended Judgment in a Criminal Case
                     Sheet 2 - Imprisonment                                                                   (NOTE: Identify Changes with Asterisks(*))
                                                                                                          Judgment- Page _ _2 _ _ of                7
   DEFENDANT:                    Kelli R. Bowen
   CASE NUMBER:                  0:19-CR-9-DLB-EBA

                                                                   IMPRISONMENT

         The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a
   total term of

                                                                    TIME SERVED

   □     The court makes the following recommendations to the Bureau of Prisons:




   □     The defendant is remanded to the custody of the United States Marshal.

   □     The defendant shall surrender to the United States Marshal for this district:
         □     at                                   □      a.rn.    0     p.rn.     on
         0     as notified by the United States Marshal.

   0     The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
         0     before 2 p.rn. on
         □     as notified by the United States Marshal.
         0     as notified by the Probation or Pretrial Services Office.


                                                                        RETURN
   I have executed this judgment as follows:




        Defendant delivered on
                                      ---------------- to
   at                                                         with a certified copy of this judgment.




                                                                                                        UNITED STATES MARSHAL



                                                                             By----------------------
                                                                                                  DEPUTY UNITED STATES MARSHAL
                Case: 0:19-cr-00009-DLB Doc #: 19 Filed: 11/21/19 Page: 3 of 7 - Page ID#: 61
AO 245C (Rev. 02/18) Amended Judgment in a Criminal Case
                     Sheet 3 - Supervised Release                                                        (NOTE: Identify Changes with Asterisks (*))
                                                                                                    Judgment - Page _    __,;;;.3__ of          7
   DEFENDANT:                    Kelli R. Bowen
   CASE NUMBER:                  0:19-CR-9-DLB-EBA

                                                           SUPERVISED RELEASE
 Upon release from imprisonment, the defendant shall be on supervised release for a term of:

                                                               FIVE (5) YEARS



                                                      MANDATORY CONDITIONS
  1.   You must not commit another federal, state or local crime.
  2.   You must not unlawfully possess a controlled substance.
  3.   You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
       imprisonment and at least two periodic drug tests thereafter, as determined by the court.
                D The above drug testing condition is suspended, based on the court's determination that you
                    pose a low risk of future substance abuse. (Check, if applicable.)
  4.   D You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
           restitution. (Check, if applicable.)
  5.   IZI You must cooperate in the collection of DNA as directed by the probation officer. (Check, if applicable.)
  6.   D You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
            directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
            reside, work, are a student, or were convicted of a qualifying offense. (Check, if applicable.)
  7.   D You must participate in an approved program for domestic violence. (Check, if applicable.)

  You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
  page.
                 Case: 0:19-cr-00009-DLB Doc #: 19 Filed: 11/21/19 Page: 4 of 7 - Page ID#: 62
AO 245C (Rev. 02/18) Amended Judgment in a Criminal Case
                     Sheet 3A - Supervised Release                                                          (NOTE: Identify Changes with Asterisks (*))
                                                                                                       Judgment -   Page       4       of          7
   DEFENDANT:                    Kelli R. Bowen
   CASE NUMBER:                  0:19-CR-9-DLB-EBA

                                             STANDARD CONDITIONS OF SUPERVISION

   As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are
   imposed because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by
   probation officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

   1.    You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
         release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different
         time frame.
   2.    After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
         when you must report to the probation officer, and you must report to the probation officer as instructed.
   3.    You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from
         the court or the probation officer.
   4.    You must answer truthfully the questions asked by your probation officer.
   5.    You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
         arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If
         notifying the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer
         within 72 hours of becoming aware of a change or expected change.
   6.    You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer
         to take any items prohibited by the conditions of your supervision that he or she observes in plain view.
   7.    You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
         doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
         you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
         responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least
         10 days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
         becoming aware of a change or expected change.
   8.    You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
         convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
         probation officer.
   9.    If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
   10.   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that
         was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or
         tasers).
   11.   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
         first getting the permission of the court.
   12.   If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
         require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
         person and confrrm that you have notified the person about the risk.
   13.   You must follow the instructions of the probation officer related to the conditions of supervision.




  U.S. Probation Office Use Only

  A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
  judgment containing these conditions. For further information regarding these conditions, see Overview ofProbation and Supervised
  Release Conditions, available at: www.uscourts.gov.

  Defendant's Signature                                                                         Date _ _ _ _ _ _ _ _ _ _ _ __
                 Case: 0:19-cr-00009-DLB Doc #: 19 Filed: 11/21/19 Page: 5 of 7 - Page ID#: 63
AO 245C (Rev. 02/18) Amended Judgment in a Criminal Case
                     Sheet 3D - Criminal Monetary Penalties                                           (NOTE: Identify Changes with Asterisks(*))
                                                                                                 Judgment - Page        5        of         7
   DEFENDANT:                    Kelli R Bowen
   CASE NUMBER:                  0: 19-CR-9-DLB-EBA

                                           SPECIAL CONDITIONS OF SUPERVISION
          1.        You must abstain from the use of alcohol.

          2.        You must attend and cooperate in a substance abuse treatment program and/or a mental health diagnostic treatment
                    program at the direction and discretion of the probation office during the term of supervision. You must pay for the
                    cost of treatment services to the extent you are able as determined by the probation officer.

          3.        You must refrain from obstructing or attempting to obstruct or tamper, in any fashion, with the efficiency and
                    accuracy of any prohibited substance testing which is required as a condition of release.

          4.        You must submit your person, property, house, residence, vehicle, papers, computers (as defined in 18 U.S.C. §
                    1030(e)(l), but including other devices excluded from this definition), other electronic communications or data
                    storage devices or media, or office, to a search conducted by a United States probation officer. Failure to submit to a
                    search will be grounds for revocation of release. You must warn any other occupants that the premises may be subject
                    to searches pursuant to this condition.

          5.        You must provide to the USPO, within 7 (seven) days of the entry of this Judgement, a written report, in a form the
                    USPO directs, listing each and every prescription medication in your possession, custody or control. The list must
                    include, but not be limited to, any prescription medication that contains a controlled substance and encompasses all
                    current, past and outdated or expired prescription medications in your possession, custody, or control at the time of
                    the report;

          6.        You must notify the USPO immediately (i.e., within no later than 72 hours) if you receive any prescription for a
                    medication containing a controlled substance during the period of supervised release. You must provide the USPO
                    such documentation and verification as the USPO may reasonably request and in a form the USPO directs;

          7.        You must comply strictly with the orders of any physician or other prescribing source with respect to use of all
                    prescription medications; and,

          8.        You must report any theft or destruction of your prescription medications to the U.S. Probation Officer within 72
                    hours of the theft or destruction.

          9.        You must provide the probation officer with access to any requested financial information.

          10.       You will be placed on home detention for a period of 12 months, to commence within 30 days of the entry of this
                    Judgement. During this time, you must remain at your place of residence except for employment and other activities
                    approved in advance by the probation officer. You must maintain a telephone at place of residence without any
                    special services, modems, answering machines, or cordless telephones for the above period. You must wear an
                    electronic device and must observe the rules specified by the Probation Department. You must pay for the cost of
                    location monitoring to the extent you are able as determined by the probation officer.
                 Case: 0:19-cr-00009-DLB Doc #: 19 Filed: 11/21/19 Page: 6 of 7 - Page ID#: 64
AO 245C (Rev. 02/18) Amended Judgment in a Criminal Case
                     Sheet 3D - Criminal Monetary Penalties                                                     (NOTE: Identify Changes with Asterisks (*))
                                                                                                           Judgment - Page         6       of          7
   DEFENDANT:                    Kelli R. Bowen
   CASE NUMBER:                  0:19-CR-9-DLB-EBA

                                               CRIMINAL MONETARY PENALTIES
         The defendant must pay the following total criminal monetary penalties under the schedule of payments on Sheet 6.

                          Assessment                   JVT A Assessment*                   Fine                      Restitution
   TOTALS             $ 100.00                    $                                    $                        $ 45,450.41


   D     The determination of restitution is deferred until
         entered after such determination.
                                                                  ------.          An Amended Judgment in a Criminal Case (AO 245C) will be


   ~     The defendant shall make restitution (including community restitution) to the following payees in the amount listed below.

         If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise
         in the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be
         paid before the United States is paid.

   (*)) Name of Payee                                 Total Loss**                 Restitution Ordered                     Priority or Percentage
   FDIC as Receiver for Louisa Community Bank           $45,450.41                              $45,450.41
   P.O. Box 971774
   Dallas, Texas 75397




   TOTALS                                             $          45,450.41                    $                 45,450.41
                                                          -------------
   D      Restitution amount ordered pursuant to plea agreement


   D      The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
          fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(t). All of the payment options on Sheet 6 may be subject
          to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

   ~      The court determined that the defendant does not have the ability to pay interest, and it is ordered that:

         ~    the interest requirement is waived for          D     fine   ~   restitution.

         D     the interest requirement for the           D       fine     □   restitution is modified as follows:



* Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
** Findings for the total amount of losses are required under Chapters 109A, 110, 1 lOA, and I 13A of Title 18 for offenses committed on or
after September 13, 1994, but before April 23, 1996.
                     Case: 0:19-cr-00009-DLB Doc #: 19 Filed: 11/21/19 Page: 7 of 7 - Page ID#: 65
AO 245C (Rev. 02/18) Amended Judgment in a Criminal Case                                                                      Not for Public Disclosure
                     Sheet 6-Schedule of Payments
                                                                                                       Judgment - Page _.......;..7__ of          7
   DEFENDANT:                    Kelli R. Bowen
   CASE NUMBER:                  0:19-CR-9-DLB-EBA

                                                      SCHEDULE OF PAYMENTS
   Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties shall be due as follows:

   A     IZI   Lump sum payment of$ 45,650.41                   due immediately, balance due
               D not later than                                  , or
               IZI    in accordance with D C,         □    D,   □    E,or         IZI F below; or

   B     D     Payment to begin immediately (may be combined with        D   C,        □   D,       D F below); or

   C     D     Payment in equal _ _ _ _ _ (e.g., weekly, monthly, quarterly) installments of $ _ _ _ _ _ over a period of
                           (e.g., months or years), to commence _____ (e.g., 30 or 60 days) after the date of this judgment; or

   D     D     Payment in equal _ _ _ _ _ (e.g., weekly, monthly, quarterly) installments of $ _ _ _ _ over a period of
                            (e.g., months or years), to commence _____ (e.g., 30 or 60 days) after release from imprisonment to a
               term of supervision; or

   E     D     Payment during the term of supervised release will commence within                 (e.g., 30 or 60 days) after release from
               imprisonment.
                                                                                     ----
                               The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

   F     IZI   Special instructions regarding the payment of criminal monetary penalties:
               Criminal monetary penalties are payable to:
               Clerk, U.S. District Court, Eastern District of Kentucky
               336 Carl Perkins Fed Bldg., 1405 Greenup Ave., Ashland, KY 41101

               INCLUDE CASE NUMBER WITH ALL CORRESPONDENCE

               The defendant shall participate in the Bureau of Prisons' Inmate Financial Responsibility Program.

  Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is
  due during the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of
  Prisons' Inmate Financial Responsibility Program, are made to the clerk of the court.

  The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

   D     Joint and Several

         Defendant and Co-Defendant Names and Case Numbers (including defendant number), Joint and Several Amount, and
         corresponding payee, if appropriate.




   D     The defendant shall pay the cost of prosecution.

   D     The defendant shall pay the following court cost(s):

   D     The defendant shall forfeit the defendant's interest in the following property to the United States:


  Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fme principal,
  (5) fme interest, (6) community restitution, (7) NTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.
